DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1, 4, 7-10, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over US 4777153 A to Sonuparlak et al. (hereinafter Sonuparlak).
Regarding claim 1, Sonuparlak discloses a process for preparing a porous ceramic body (col 4, ln 34-37), the process comprising:
forming a green body comprising a mixture of a ceramic material powder (col 4, ln 41-45), a binder material (col 4, ln 67 – col 5, ln 5), and pore-forming particles (polymeric microspheres, col 4, ln 63-66); 
extracting the binder material from the green body by heating the green body at a preliminary pre-firing temperature (pore-former decomposition occurs after binder removal, col 5, ln 1-5).  The green body is heated to a temperature below the decomposition temperature of the pore-forming particles and soaked at this temperature to remove organic materials such as binders (col 9, ln 21-28). 
The method further comprises decomposing the pore-forming particles by heating the green body at an intermediate pre-firing temperature (600 to 1000 C) that is higher than the preliminary pre-firing temperature (col 9, ln 33-40); and 
sintering the green body at a sintering temperature that is higher than the final pre- firing temperature to form the porous ceramic body (1300 to 1500 C, col 9, ln 41-47).
Sonuparlak further discloses heating the green body at a final pre-firing temperature that is higher than the intermediate pre-firing temperature (to decompose the pore-former, 600 to 1000 C, col 9, ln 33-40) and lower than the sintering temperature (1300-1500 C, col 9, ln 40-48) during the heating ramp from the intermediate pre-firing temperature to the sintering temperature (in the range greater than 1000 C and less than 1300 C), which is expected to remove residual organic materials from the green body, absent evidence to the contrary.  
It would be obvious to one of ordinary skill in the art to remove different organics in a multi-step process to control the release of organic products and to prevent cracking (col 5, ln 1-5).

Regarding claim 4, Sonuparlak discloses the process of claim 1, wherein the porous ceramic body is a piezoelectric composite body (col 1, ln 44-46).

Regarding claim 7, Sonuparlak discloses the process of claim 1, wherein the pore-forming particles are PMMA particles (col 5, ln 13).

Regarding claim 8, Sonuparlak discloses the process of claim 1, wherein the pore-forming particles have an average diameter of less than 6 µm (col 5, ln 25-28), which overlaps the instantly claimed range of between 5 um and 15 um.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists’.  It would also be obvious to one of ordinary skill in the art to control the size of the pore-forming particles to control the size of the pores (col 5, ln 19-25).

Regarding claims 9 and 10, Sonuparlak discloses the process of claim 1, wherein the preliminary pre-firing temperature is higher than 110 C (drying temperature, col 9, ln 14-18) and below the decomposition temperature (600 to 1000 C) of the pore-forming particles (col 9, ln 24-38).  Temperatures between 110 C and 600 C overlap the instantly claimed ranges of between 290°C and 390°C and between 310°C and 370°C.  See MPEP 2144.05(I), cited above.

Regarding claim 15, Sonuparlak discloses the process of claim 1, wherein the sintering temperature is 1300-1500 C (col 9, ln 45-46), which overlaps the instantly claimed range of between 1025°C and 1485°C.  See MPEP 2144.05(I), cited above. 

Regarding claim 33, Sonuparlak discloses a process for preparing a porous ceramic body, the process comprising:
decomposing pore-forming particles from a green body by heating the green body at an intermediate pre-firing temperature (600-100 C, col 9, ln 36-38), the green body comprising a mixture of a ceramic material powder, a binder material, and pore-forming particles (col 4, ln 41-45 and col 4, ln 63 – col 5, ln 1), and the binder material having been substantially extracted from the injection molded green body by heating the green body at a preliminary pre-firing temperature that is lower than the intermediate pre-firing temperature prior to decomposing the pore- forming particles (col 9, ln 21-30 as discussed above, in the temperature range between 110 and 600 C); and
sintering the green body to form the porous ceramic body, wherein sintering the green body follows decomposing the pore-forming particles from the green body (col 9, ln 38-47).
Claim 33 recites the product by process limitation “the green body having been formed by injection molding a mixture of a ceramic material powder”. It is noted that Sonuparlak does not explicitly teach the claimed process as written, however, MPEP 2113 states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
MPEP 2113 also states “The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)”.  In the instant case, it is found that the instantly claimed process of making the green body does not impart any structural or functional characteristics to the claimed product.  

Regarding claim 34, Sonuparlak discloses the process of claim 33, wherein decomposing the pore forming particles is performed by heating the green body at an intermediate pre firing temperature (600 to 1000 C, col 9, ln 36-38), and wherein sintering is performed by heating the green body at a sintering temperature that is higher than the intermediate pre-firing temperature (1300-1500 C, col 9, ln 45-47); 
the process further comprising removing residual organic materials from the green body, after decomposing and prior to sintering, by heating the green body at a final pre-firing temperature that is higher than the intermediate pre-firing temperature and lower than the sintering temperature (during the ramp from the intermediate pre-firing temperature to the sintering temperature, col 9, ln 36-48, as discussed above).

Claims 2, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sonuparlak in view of US 4904291 A to Siebers et al. (hereinafter Siebers).
Regarding claim 2, Sonuparlak discloses  process of claim 1 and further discloses that the green body is formed by slip casting (col 9, ln 14-15) but fails to expressly disclose wherein forming the green body includes injection molding the mixture.
However, Siebers does teach a process for preparing a porous ceramic sintered body (col 2, ln 48-52) wherein ceramic powder and additives are formed into green bodies via molding and slip casting (col 7, ln 62-66) wherein the molding is injection molding (Siebers claim 36).
It would be obvious to one of ordinary skill in the art to form the green body of Sonuparlak via the injection molding of Siebers as an obvious alternative to the slip casting of Sonuparlak as they are obvious variants (Siebers, claim 36).

Regarding claim 3, Sonuparlak in view of Siebers discloses the process of claim 2.  Siebers further teaches wherein injection molding is to net shape (molded body is manufactured mechanically before sintering, col 8, ln 4-6 and additional tooling after the sintering process is optional and not required, col 8, ln 15-17).

Regarding claim 6, Sonuparlak discloses the process of claim 1, but fails to expressly disclose wherein the binder material is a wax. 
However, Siebers does teach a process for preparing a porous ceramic sintered body (col 2, ln 48-52) using wax as a binder (col 12, ln 43-44).
It would be obvious to one of ordinary skill in the art to employ the wax of Siebers as the Sonuparlak binder to facilitate consolidation of the powder for tape casting (Sonuparlak, col 4, ln 67 – col 5, ln 1).

Claims 5, 24 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sonuparlak in view of US 2892107 A to Williams et al. (hereinafter Williams).
Regarding claim 5, Sonuparlak discloses the process of claim 1, wherein the ceramic is piezoelectric (col 1, ln 45) but fails to expressly disclose wherein the ceramic material powder is a PZT powder.
However, Williams does teach a porous ceramic (col 2, ln 28-30) that is piezoelectric (col 1, ln 17) comprising PZT powder (col 7, ln 26).
It would be obvious to one of ordinary skill in the art to employ the well-known piezoelectric material, PZT, as the piezoelectric material of Sonuparlak to provide a piezoelectric ceramic with the desired acoustic impedance for use in transducers (Williams, col 1, ln 61-67 and Sonuparlak, col 1, ln 45-46).

Regarding claim 24, Sonuparlak discloses a process for preparing a piezoelectric acoustic transducer (col 1, ln 40-46), the process comprising:
preparing the porous ceramic body according to the process of claim 1, as discussed above.  Sonuparlak discloses that the transducer is a porous ceramic comprising metal (col 1, ln 40-46) but fails to expressly disclose the step of  
electroding the sintered, porous ceramic body at opposing surfaces of the sintered, porous ceramic body to form a piezoelectric acoustic transducer.
However, Williams does teach electroding the sintered, porous ceramic body at opposing surfaces (14 and 15, Fig. 3) of the sintered, porous ceramic body to form a piezoelectric acoustic transducer (col 4, ln 33-42).  
It would be obvious to one of ordinary skill in the art to employ the electroding step of Williams to form metal electrodes on the Sonuparlak transducer to facilitate use of the transducer in sonar equipment (Sonuparlak, col 1, ln 46).

Regarding claim 27, Sonuparlak in view of Williams discloses the process of claim 24.  Williams further teaches wherein electroding is performed with the opposing surfaces of the sintered, porous ceramic body being substantially non- porous (electrodes 14 and 15 are foils, col 6, ln 41-50 and Fig. 3).

Regarding claim 28, Sonuparlak in view of Williams discloses the process of claim 24.  Williams further teaches the process further comprising attaching at least one backing layer (21) to the acoustic transducer (Fig. 4 and col 6, ln 65-73).

Regarding claim 29, Sonuparlak in view of Williams discloses the process of claim 24.  Williams further teaches the process further comprising encapsulating the acoustic transducer in a polymeric material (18, Fig. 3 and col 6, ln 53-55).

Regarding claim 30, Sonuparlak in view of Williams discloses the process of claim 24.  Williams further teaches wherein the sintered, porous ceramic body is a piezoelectric ceramic body, the process further comprising poling the sintered, porous ceramic body by applying an electric field (col 4, ln 43-47).

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sonuparlak in view of Williams and further in view of Siebers.
Regarding claim 25, Sonuparlak in view of Williams discloses  process of claim 24. Sonuparlak discloses that the green body is formed by slip casting (col 9, ln 14-15) but fails to expressly disclose wherein forming the green body includes injection molding the mixture.
However, Siebers does teach a process for preparing a porous ceramic sintered body (col 2, ln 48-52) wherein ceramic powder and additives are formed into green bodies via molding and slip casting (col 7, ln 62-66) wherein the molding is injection molding (Siebers claim 36).
It would be obvious to form the green body of Sonuparlak/Williams via the injection molding of Siebers as an obvious alternative to the slip casting of Sonuparlak/Williams as they are obvious variants (Siebers, claim 36).

Regarding claim 26, Sonuparlak in view of Williams and further in view of Siebers discloses the process of claim 25.  Siebers further teaches wherein injection molding is to net shape (molded body is manufactured mechanically before sintering, col 8, ln 4-6 and additional tooling after the sintering process is optional and not required, col 8, ln 15-17).

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 6/7/22, with respect to Oya have been fully considered and are persuasive.  Oya teaches heating the binder at a higher temperature than the pore-former decomposition temperature after decomposition of the pore-former particles.  The instant claims require a different heating sequence and extracting the binder at a lower temperature than the pore-former decomposition temperature.
Therefore, the 102(a)(1) rejection of claim 33 as anticipated by Oya has been withdrawn. 

Applicant’s arguments, see pages 9-11, filed 6/7/22, with respect to Robbins have been fully considered and are persuasive.  Robbins does not teach forming pores via pore-forming particles.  Pores are formed via a nitriding process.  
Therefore, the 103 rejection of claims 1-3, 6-16, 33 and 34 as obvious over Robbins has been withdrawn. 
The 103 rejection of claim 19 as obvious over Robbins in view of Willkens has also been withdrawn.

Applicant’s arguments, see pages 11-14, filed 6/7/22, with respect to Bowen in view of Watanabe have been fully considered and are persuasive.  Bowen teaches multiple binders including wax. Wax is removed to form the pores.  However, neither Bowen nor Watanabe teach or suggest that the wax or any of the other binders are in powder/particle form.  
Therefore, the 103 rejection of claims 1-6, 8-17, 24-31, 33 and 34 as obvious over Bowen in view of Watanabe has been withdrawn. 
The 103 rejection of claims 18 and 19 as obvious over Bowen in view of Watanabe and further in view of Dawson has also been withdrawn.

Allowable Subject Matter
Claims 11-14, 16-19, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closes prior art, Sonuparlak discloses a process for preparing a porous ceramic body with multiple heating steps but does not teach or suggest an intermediate pre-firing temperature between 450°C and 550°C or between 475°C and 525°C, a final pre-firing temperature between 600°C and 800°C or between 675°C and 725°C or a sintering temperature is between 1225°C and 1285°C.  Neither does Sonuparlak teach or suggest sealing the green body in a Pb atmosphere, immersing the green body in a stabilized zirconia or Zircon (ZrSiO4) sand bath or sintering the green body on an Al2O3 setter.
Sonuparlak in view of Williams teaches a process for preparing an acoustic transducer but does not each or suggest that the electroding results in the piezoelectric acoustic transducer exhibiting a 1-3 or 2-2 piezocomposite connectivity.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./           Examiner, Art Unit 1734                                                                                                                                                                                             
/Matthew E. Hoban/           Primary Examiner, Art Unit 1734